Appeal by the defendant from a sentence of the County Court, Orange County (Berry, J.), imposed November 8, 1996, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the sentence imposed was not excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Copertino, Sullivan and McGinity, JJ., concur.